DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/2022.
Currently claims 1-11 are elected.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 8, 9 each recites the limitation "the single crystal silicon".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the prior art rejection, the limitation is read as --the single crystal substrate--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khine US 9,172,351.
1.	Khine discloses an acoustic waveguide (Figs. 2A-D, 3D, 4A), characterized by: a first width along a first length of the acoustic waveguide (e.g. Fig. 4A, the leftmost section of the stack of layers; leftmost item 432); a second width along a second length of the acoustic waveguide (e.g. Fig. 4A, the second leftmost section of the stack of layers; the leftmost item 430); and a third width along a third length of the acoustic waveguide (e.g. Fig. 4A, the third leftmost section of the stack of layers; the central section item 432); wherein the first length, second length, and third length are formed along the acoustic waveguide (the length from along the dimension 440 as shown in Fig. 4A), and wherein the acoustic waveguide comprises a single crystal substrate (Fig. 3D shows the stack with the single crystal silicon 362, Col. 9 lines 24-25; note also the structure is similar to applicant’s Figs. 14A-D, 17A-D and similarly Lamb wave is discussed throughout the reference, e.g. Col. 4 lines 1-13).
2.	Khine discloses the acoustic waveguide according to claim 1, wherein one end of the second length (Fig. 4A, the second leftmost section of the stack; leftmost item 430) connects to one end of the first length (Fig. 4A, the leftmost section of the stack; leftmost item 432), and the third length (Fig. 4A, the second leftmost section of the stack; central section item 432) connects to another end of the second length.
5.	Khine discloses the acoustic waveguide according to claim 1, wherein the single crystalline silicon is on an insulator layer (silicon on insulator, SOI 362; Col. 9 line 5).
8.	Khine discloses the acoustic waveguide according to claim 1, and wherein the single crystal silicon has a thickness in the range of 10 to 30 μm (Col. 7 lines 4-10; the disclosed range of 10 to 20 μm is within the claimed range).
10.	Khine discloses the acoustic waveguide according to claim 1, further comprising an aluminum nitride film (AlN, 302, 402; Col. 8 lines 37-38, Col. 9 lines 42-43) on the single crystal substrate (362).
11.	Khine discloses the acoustic waveguide according to claim 1, wherein the aluminum nitride film on the single crystal substrate is about 500 nm thick (Col. 6 line 63 – Col. 7 line 3; about 500 nm is explicitly mentioned).
Claims 1-5, 7, 8, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishimura US 11,489,512 (effectively filed on July 5, 2017 before the effective filing date (December 19, 2018) of the current application).
1.	Nishimura discloses an acoustic waveguide (Figs. 3A,B, 4A,B), characterized by: a first width along a first length of the acoustic waveguide (e.g. Fig. 3A,B, the leftmost section of the stack of layers; the section with a constant width); a second width along a second length of the acoustic waveguide (e.g. Fig. 3A,B, the second leftmost section of the stack of layers; the leftmost section with a decreasing width from left to right); and a third width along a third length of the acoustic waveguide (e.g. Fig. 3A,B, the third leftmost section of the stack of layers; the leftmost section with an increasing width from left to right); wherein the first length, second length, and third length are formed along the acoustic waveguide (the length from along the x axis as shown in Figs. 3A,B), and wherein the acoustic waveguide comprises a single crystal substrate (Fig. 4A,B shows the stack with a Si substrate F2, Col. 4 line 42; note also the structure is similar to applicant’s Figs. 14B,D; additionally the decreasing/increasing width section can also be read as multiple sections each with different widths for mapping to the claim limitation if necessary).
2.	Nishimura discloses the acoustic waveguide according to claim 1, wherein one end of the second length (Fig. 3A, the second leftmost section of the stack; the “decreasing” width section) connects to one end of the first length (Fig. 3A, the leftmost section of the stack; the constant width section), and the third length (Fig. 3A, the third leftmost section of the stack; the “increasing” width section) connects to another end of the second length.
3.	Nishimura discloses the single crystal substrate is a silicon substrate having crystallographic orientation <100> (Col. 9 lines 49-53).
4.	Nishimura discloses the single crystal substrate is a single crystalline silicon substrate having crystallographic orientation <110> (Col. 10 line 65 – Col. 11 line 2).
5.	Nishimura discloses the acoustic waveguide according to claim 1, wherein the single crystalline silicon is on an insulator layer (silicon on insulator, Si substrate F2 on silicon oxide F1; Fig. 4A, Col. 5 line 67 – Col. 6 line 1).
7.	Nishimura discloses the acoustic waveguide according to claim 1, wherein the first, second and third widths are different, and wherein a change of width is gradual (Fig. 3A,B, different width and gradual change of width as shown; similar to Applicant’s Fig. 14B,D).
8.	Nishimura discloses the acoustic waveguide according to claim 1, and wherein the single crystal silicon has a thickness in the range of 10 to 30 μm (Col. 5 lines 63-65).
10.	Nishimura discloses the acoustic waveguide according to claim 1, further comprising an aluminum nitride film (AlN, F3; Col. 7 lines 15-18) on the single crystal substrate (F2).

Claims 1, 2, 6, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohanty US 8,772,999.

    PNG
    media_image1.png
    526
    805
    media_image1.png
    Greyscale

1.	Mohanty discloses an acoustic waveguide (Fig. 10; Col. 6 lines 40-43; annotated figure above), characterized by: a first width along a first length of the acoustic waveguide (first section; annotated figure above); a second width along a second length of the acoustic waveguide (second section; annotated figure above); and a third width along a third length of the acoustic waveguide (third section; annotated figure above); wherein the first length, second length, and third length are formed along the acoustic waveguide (the length along the direction of 1016), and wherein the acoustic waveguide comprises a single crystal substrate (silicon; Col. 9 lines 27-28).
2.	Mohanty discloses the acoustic waveguide according to claim 1, wherein one end of the second length (second section) connects to one end of the first length (first section), and the third length (third section) connects to another end of the second length.
6.	Mohanty discloses the acoustic waveguide according to claim 1, wherein the first, second, and third widths are different, and wherein a change of width is abrupt (Fig. 10, annotated figure; sections have different width and sudden change of width between the sections).
10.	Mohanty discloses the acoustic waveguide according to claim 1, further comprising an aluminum nitride film (AlN, Col. 9 lines 29-30) on the single crystal substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Khine US 9,172,351 or Nishimura US 11,489,512.
9.	Khine discloses the acoustic waveguide according to claim 1, and the single crystal silicon has a thickness in the range of about 1 μm to about 50 μm, e.g. about 5 μm to about 30 μm or about 10 μm to about 20 μm (Khine: Col. 7 lines 4-10) or Nishimura discloses the single crystal silicon has a thickness of about 10 μm to about 30 μm (Nishimura: Col. 5 lines 63-65).
	Neither Khine nor Nishimura explicitly discloses the single crystal silicon has a thickness in the range of 15-25 μm.
	However, the range disclosed by Khine or Nishimura overlaps with the claimed range.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the single crystal silicon of Khine or Nishimura having a thickness in the range of 15-25 μm.  The modification would have been obvious because Khine or Nishimura already disclosed overlapping range, thus a prima facie case of obviousness exists (MPEP 2144.05(I)).

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Khine US 9,172,351 in view of Suzuki US 8,264,303.
3, 4.	Khine discloses the single crystal substrate is a single crystalline silicon (362, Col. 9 lines 24-25) but does not disclose the silicon substrate having crystallographic orientation <100> or <110>.
	Suzuki discloses acoustic wave device (lamb wave device, Figs. 1, 3, 5A; Col. 1 line 12, Col. 6 line 9) comprising silicon substrate (14) having crystallographic orientation (direction) of <100> or <110> (Col. 6 lines 52-53, 58-59).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the silicon substrate of Khine with orientation <100> or <110>.  The modification would have been obvious because silicon substrate of Khine is generic, any specific art recognized orientation of silicon substrate known to be used with acoustic device such as <100> or <110> as taught by Suzuki would have been useable thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843